Broyles, P. J.
1. Where a tenant sublets land without the landlord’s permission, the landlord is entitled to make his rent out of the crop grown on the land by the subtenant, on a distress warrant issued against the principal tenant. Civil Code, § 3340; Alston v. Wilson, 64 Ga. 482; Andrew v. Stewart, 81 Ga. 53 (7 S. E. 169) ; Thompson v. Commercial Guano Co., 93 Ga. 282 (20 S. E. 309) ; Hudson v. Stewart, 110 Ga. 37, 40, 41 (35 S. E. 178); Leonard v. Fields, 143 Ga. 479, 481 (85 S. E. 315) ; Long v. Clark, 16 Ga. App. 355 (85 S. E. 358).
2. Under the ruling of the authorities cited in the preceding headnote and the agreed statement of facts in the instant case, the court, exercising by consent the functions of both judge and jury, did not err in rendering judgment in favor of -the plaintiff in the distress warrant.

Judgment affirmed.


Jenkins and Bloodworth, JJ., concur.